DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 4, 19, 20, 22, 26-28, 31, 32, 38-41, 43, 44, 49 and 57-64 are pending. Of which claims 19, 26-28, 43, 44, and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4, 20, 22, 31, 32, 38, 39, 40, 41, 49 and 57-63 are under current examination.
Applicant’s Remarks and amendment in the reply filed on 03/07/2022 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 35USC 112b and 112d is hereby withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William W. Cutchins on 03/23/2022.
The application has been amended as follows:
In the Claims
In claim 31, line 2, the following has been deleted:

and replaced by
--  the at least one second  --

Claims 19, 26-28, 43-44 and 64 have been canceled.
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 03/07/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s composition comprising L-nucleoside of formula:

    PNG
    media_image1.png
    365
    697
    media_image1.png
    Greyscale
 and a second antiviral agent as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s composition as in the instant claims. The closest prior art, Deshpande (WO2014169280 A1), teaches a composition comprising:

    PNG
    media_image2.png
    637
    653
    media_image2.png
    Greyscale
 and a second antiviral agent.  However, all examples of the cited prior art teach R2 as alkyl Thus, the cited prior art differs with respect configuration of nucleoside and R2 of the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make composition as in the instant claims.  
Therefore, claims 1, 4, 20, 22, 31, 32, 38, 39, 40, 41, 49 and 57-63 are allowed.
Conclusion
s 1, 4, 20, 22, 31, 32, 38, 39, 40, 41, 49 and 57-63 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623